Citation Nr: 1422590	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-39 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for strongyloidiasis.

2. Entitlement to service connection for ulcerative colitis, to include as secondary to strongyloidiasis.


REPRESENTATION

Appellant represented by:	William C. Herren, Attorney 


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was previously remanded in April 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, this case was previously before the Board in April 2012, at which time it was remanded for additional development.  At that time, the Board noted that the Veteran had requested a Travel Board hearing pertaining to the issues on appeal.  A Travel Board hearing was scheduled for May 2011, however, the Veteran's attorney requested that the hearing be rescheduled so that he could review the case.  In August 2011, the Veteran and his attorney were notified at their correct addresses of record that a Travel Board hearing had been rescheduled for September 15, 2011; however, the Veteran and his attorney failed to appear at the hearing.  In the April 2012 remand, the Board indicated that neither the Veteran nor his attorney had provided good cause for their failure to report to the September 2011 hearing; thus, the request for such a hearing was deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

Subsequent to the April 2012 remand, however, a congressional inquiry was received at the Board in which the Veteran noted that his requested Travel Board hearing had been postponed and he inquired as to when it would be rescheduled.  In a May 2012 response to the Veteran's congressman, the Board indicated that the congressional inquiry received would be forwarded to the RO for appropriate action, however, there is no indication that the RO has acted on the Veteran's inquiry.  Given that the Veteran apparently did not receive notice of the September 2011 hearing, and in light of his statements contained in the congressional inquiry received subsequent to the April 2012 remand, the Board finds that the case must be remanded to the RO so that a Travel Board hearing may be scheduled in accordance with the Veteran's request.  38 C.F.R. § 20.702(d).

Accordingly, the case is REMANDED for the following action:

The RO shall schedule a Travel Board hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures.  The RO shall notify the Veteran and his attorney of the date and time of the hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


